Exhibit 10.1

March 31, 2019

 

Via Email Only

 

Timothy B. Johnson

 

Re:Employment Terms

Dear TJ:

On behalf of HTG Molecular Diagnostics, Inc. (the “Company”), I am pleased to
offer you continued employment at the Company on the terms set forth in this
letter agreement (this “Agreement”).  This Agreement will become effective on
March 31, 2019 (the “Effective Date”).  As of the Effective Date, this Agreement
replaces and supersedes in its entirety the letter agreement between you and the
Company dated December 15, 2014 (the “Prior Agreement”), as provided in Section
8 below.

1.

Position and Duties

You will be employed as the Executive Chairman of the Company, and you will
report to the Board of Directors of the Company.  You shall perform the duties
of such position as are customary, as specified in the Bylaws of the Company,
and as may be required by the Board of Directors of the Company (or any
authorized committee thereof) (the “Board”).  

Your employment relationship with the Company shall be governed by the general
employment policies and practices of the Company, and you will be required to
abide by the general employment policies and practices of the Company.  The
Company reserves the right to change your position, duties, reporting
relationship, and the Company’s general employment policies and procedures, from
time to time in its discretion.

2.

Base Salary and Employee Benefits

Your base salary will be paid at the annual rate of $100,000, less payroll
deductions and withholdings.  You will be paid your base salary on a
semi-monthly basis, on the Company’s normal payroll schedule.  As an exempt
salaried employee, you will be required to work such hours as are appropriate
for your work assignments and positions.  You will not be eligible for overtime
premiums.  Your base salary will be reviewed on an annual or more frequent basis
by the Board, and is subject to change in the discretion of the Board.  

You will be eligible to participate in the Company’s standard employee benefits,
subject and pursuant to the terms and conditions of the benefit plans and the
applicable Company policies.  The Company may change its compensation and
benefits from time to time in its discretion.  

3.

Annual Performance Bonus

As Executive Chairman, you will be eligible for such bonuses, if any, as the
Board determines in its sole discretion.  With respect to your service as Chief
Executive Officer from January 1, 2019 to March 31, 2019, you will be eligible
to earn an annual performance bonus pursuant to the Company’s annual incentive
bonus plan, with the target amount of such bonus equal to 55% of the annual base
salary you were paid as Chief Executive Officer (i.e., $450,000), pro-rated for
the period during which you served as Chief Executive Officer.  The bonus, if
any, will be based upon the Board’s assessment of your performance and the
Company’s attainment of targeted goals as set by the Board in its sole
discretion.  Bonus payments, if any, will be subject to applicable payroll
deductions and withholdings.  Following the close of 2019, the Board will
determine whether you have earned a performance bonus, and the amount of any
performance bonus, based on the set criteria.  No amount of the annual bonus is
guaranteed[, and you must be an employee in good standing through the end of the
applicable bonus determination period to earn and be eligible to receive a
bonus].  In all events, any earned bonus will be paid not later than March 15 of
the year following the year in which your right to such amount became vested.  

200421498 v4

--------------------------------------------------------------------------------

Page 2

 

 

4.

Equity Grants

You will be eligible to participate in and receive stock option or equity award
grants under the Company’s equity incentive plans from time to time in the
discretion of the Board, and in accordance with the terms and conditions of such
plans.  We would expect to consider specific grants for you in connection with
the Company’s annual review of its non-employee director compensation
policy.  Any stock options or other equity awards that you have been granted by
the Company prior to the Effective Date will continue to be governed in all
respects by the terms of the applicable grant notices, award agreements and plan
documents.

 

5.

At-Will Employment Relationship

Your employment relationship is at will.  You may terminate your employment with
the Company at any time and for any reason whatsoever simply by notifying the
Company.  Likewise, the Company may terminate your employment at any time, with
or without cause, and with or without advance notice.   Your employment at-will
status can only be modified in a written agreement approved by the Board and
signed by you and a duly authorized member of the Board.

 

6.

Compliance With Confidential Information Agreement and Company Policies

As a condition of employment, you will be required to continue to comply with
your Employee Confidential Information and Invention Assignment Agreement, which
prohibits unauthorized use or disclosure of the Company’s proprietary
information, among other obligations.  In addition, you will be expected to
abide by the Company’s rules and policies, as may be changed from time to time
within the Company’s sole discretion.

7.

Outside Activities

Throughout your employment with the Company, you may engage in civic and
not-for-profit activities so long as such activities do not interfere with the
performance of your duties hereunder or present a conflict of interest with the
Company.  Subject to the restrictions set forth herein and with the prior
written consent of the Board, you may serve as a director of other corporations
and may devote a reasonable amount of your time to other types of business or
public activities not expressly mentioned in this paragraph.  The Board may
rescind its consent to your service as a director of all other corporations or
participation in other business or public activities, if the Board, in its sole
discretion, determines that such activities compromise or threaten to compromise
the Company’s business interests or conflict with your duties to the Company.  

Unless otherwise approved in advance by the Board, during your employment by the
Company, except on behalf of the Company, you will not directly or indirectly
serve as an officer, director, stockholder, employee, partner, proprietor,
investor, joint venture, associate, representative or consultant of any other
person, corporation, firm, partnership or other entity whatsoever that competes
with the Company (or is planning or preparing to compete with the Company),
anywhere in the world, in any line of business engaged in (or planned to be
engaged in) by the Company; provided, however, that you may purchase or
otherwise acquire up to (but not more than) one percent (1%) of any class of
securities of any enterprise (but without participating in the activities of
such enterprise) if such securities are listed on any national or regional
securities exchange.

8.

Dispute Resolution

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company agree that
any and all disputes, claims, or causes of action, in law or equity, including
but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment from the
Company, shall be resolved, to the fullest extent permitted by law, by final,
binding and confidential arbitration conducted before a single arbitrator by
JAMS, Inc (“JAMS”) or its successor, under JAMS’ then applicable rules and
procedures for employment disputes (which can be found at
http://www.jamsadr.com/rules-clauses/, and which will be provided to you on
request).  The arbitration shall take place in the county (or comparable
governmental unit) in which you were last employed by the Company, as determined
by the arbitrator; provided that if the arbitrator

 

--------------------------------------------------------------------------------

Page 3

 

 

determines there will be an undue hardship to you to have the arbitration in
such location, the arbitrator will choose an alternative appropriate
location.  You and the Company each acknowledge that by agreeing to this
arbitration procedure, you waive the right to resolve any such dispute through a
trial by jury or judge or administrative proceeding. You will have the right to
be represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (b) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based.  The arbitrator,
and not a court, shall also be authorized to determine whether the provisions of
this section apply to a dispute, controversy, or claim sought to be resolved in
accordance with these arbitration procedures.  The Company shall pay all
arbitration fees and costs in excess of the administrative fees that you would
be required to incur if the dispute were filed or decided in a court of law.
Nothing in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

9.

Miscellaneous

This Agreement, together with your Employee Confidential Information and
Invention Assignment Agreement, forms the complete and exclusive statement of
your employment agreement with the Company.  It supersedes the Prior Agreement
and any other agreements or promises made to you by anyone, whether oral or
written, except for any outstanding stock option or other equity award agreement
previously entered into between you and the Company.  Changes in your employment
terms, other than those changes expressly reserved to the Company’s or Board’s
discretion in this Agreement, require a written modification approved by the
Board and signed by a duly authorized member of the Board or the President and
Chief Executive Officer of the Company.  This Agreement will bind the heirs,
personal representatives, successors and assigns of both you and the Company,
and inure to the benefit of both you and the Company, their heirs, successors
and assigns.  If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination shall not affect any
other provision of this Agreement and the provision in question shall be
modified so as to be rendered enforceable in a manner consistent with the intent
of the parties insofar as possible under applicable law.  This Agreement shall
be construed and enforced in accordance with the laws of the State of Arizona
without regard to conflicts of law principles.  Any ambiguity in this Agreement
shall not be construed against either party as the drafter.  Any waiver of a
breach of this Agreement, or rights hereunder, shall be in writing and shall not
be deemed to be a waiver of any successive breach or rights hereunder.  This
Agreement may be executed in counterparts which shall be deemed to be part of
one original, and facsimile signatures shall be equivalent to original
signatures.

Please sign and date this Agreement and return it to me as soon as practicable
if you wish to accept continued employment at the Company under the terms
described above.  I would be happy to discuss any questions that you may have
about these terms.

Sincerely,

 

 

 

/s/ Ann F. Hanham

Ann F. Hanham

Lead Independent Director

 

 

Understood and Accepted:

 

 

 

/s/ Timothy B. JohnsonMarch 29, 2019

Timothy B. Johnson   Date

 

 